Order entered September 13, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00655-CV

                   IN THE INTEREST OF A.R.S., A CHILD

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-19-0972

                                     ORDER

      Before the Court is court reporter Linda A. Maddox’s September 7, 2021

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than October 7, 2021. Because

this is an accelerated appeal in a parental termination case, we caution that further

extension requests will not be granted absent exigent circumstances and the trial

court must arrange for a substitute reporter if necessary to ensure the record is

filed by October 7th. See TEX. R. APP. P. 28.4(b)(1).
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Brett A. hall, Presiding Judge of the 382nd Judicial District Court; Ms.

Maddox; and, the parties.




                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE